THE THIRTEENTH COURT OF APPEALS

                                   13-19-00162-CR


                                 Rick Ephran Jimenez
                                          v.
                                  The State of Texas


                                  On Appeal from the
                 451st Judicial District Court of Kendall County, Texas
                                 Trial Cause No. 6221


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

December 10, 2020